Citation Nr: 1424852	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-21 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a recurrent cervical spine disorder to include cervical strain and neck pain.  

2.  Entitlement to an increased disability rating in excess of 10 percent for low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from May 1991 to June 1996.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO in Waco, Texas, which increased the disability rating for low back strain from noncompensable to 10 percent, effectuated the award as of January 20, 2010, and denied service connection for cervical strain.  In July 2012, the Veteran informed VA that she had moved to Virginia.  The Veteran's records were subsequently transferred to the RO in Roanoke, Virginia.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue of service connection for cervical strain as entitlement to service connection for a recurrent cervical spine disorder to include cervical strain and neck pain in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The Veteran asserts that service connection for cervical strain is warranted as the claimed disorder was initially manifested during active service.  The Veteran contends further that a rating in excess of 10 percent for low back strain is merited because symptoms now are worse that at the time of the June 2010 VA compensation examination.  The representative requests that the Veteran be afforded further VA spinal evaluation in order to ascertain the current nature and severity of the spinal disabilities.  

In the January 2011 notice of disagreement, the Veteran advanced that she received a spinal magnetic resonance imaging (MRI) study at the VA Medical Center (VAMC) in Temple, Texas.  A July 2012 notice from the VAMC in Salem, Virginia, states that the Veteran was receiving treatment at that facility.  Clinical documentation of the cited VA treatment is not of record.  

The report of the June 2010 VA spinal examination states that the Veteran received ongoing chiropractic treatment for the cervical spine twice a month.  Chiropractic treatment records dated after February 2010 are not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran's service treatment records reflect that she was seen for complaints of neck pain and spasm in March 1994 and April 1994.  The report of the June 2010 VA spinal examination notes the Veteran's in-service treatment.  The Veteran was diagnosed with cervical strain.  The VA examiner opined that "the neck pain and headaches are more likely related to her large pendulous breasts causing excessive strain on the back and neck muscles."  The examining VA physician assistant neither advanced a specific etiology for the diagnosed cervical strain as opposed to "the neck pain and headaches" nor acknowledged that service connection has been established for low back strain.  

In the May 2014 Appellant's Brief, the representative advances that the Veteran was last afforded a VA examination in June 2010 and her service-connected spinal disabilities have increased in severity since the examination.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given both the deficient findings as to the relationship, if any, between the Veteran's in-service neck complaints and the currently diagnosed cervical strain and the purported increase in severity of the service-connected low back strain, the Board finds that further VA spinal evaluation would be helpful in resolving the issues raised by the instant appeal.  

The Board notes that the Veteran reported at the June 2010 VA examination that she was a full-time post-graduate student, and the record does not raise the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 54 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all post-service medical and chiropractic treatment of her cervical spine disorder and all treatment of her service-connected low back strain after June 2010 and the addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA treatment records pertaining to the treatment of the Veteran that are not already of record, including treatment provided at the VAMC in Temple, Texas, and the VAMC in Salem, Virginia.  

3.  Schedule the Veteran for a VA spine examination to address the current nature and etiology of the cervical spine disorder and the nature and severity of the service-connected low back strain.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The VA examiner should advance the following opinions:

a.  Is it as likely as not (i.e., probability of 50 percent or more) that any identified cervical spine disorder had its onset during active service, otherwise originated during active service?

b.  Is it as likely as not (i.e., probability of 50 percent or more) that any identified cervical spine disorder increased in severity beyond its natural progression due to the service-connected disabilities?  (Service connection is currently in effect for low back strain, right hip strain with pubic rami stress fracture residuals, left hip strain with pubic rami stress fracture residuals, and ovarian cysts)

The VA examiner should further discuss the impact of the service-connected low back strain upon the Veteran's vocational pursuits.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues of service connection for a recurrent cervical spine disorder (to include cervical strain and neck pain) and for a rating in excess of 10 percent for the service-connected low back strain.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

